Citation Nr: 1033406	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from March to June 1985, 
January to May 1991, August 2000 to April 2001, and February to 
May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  By that rating action, the RO awarded service 
connection for PTSD; an initial 30 percent evaluation was 
assigned effective September 17, 2004--the date VA received the 
Veteran's informal claim for service connection for this 
disability.  The Veteran timely appealed the RO's assignment of 
an initial 30 percent rating assigned to the above-cited service-
connected disability to the Board. 

By an April 2006 rating action, a Decision Review Officer 
assigned an initial 50 percent rating to the service-connected 
PTSD, effective September 17, 2004. Since the RO did not assign 
the maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In a May 2009 decision, the Board denied an initial evaluation in 
excess of 50 percent for the service-connected PTSD.  The Veteran 
appealed the Board's May 2009 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2010, the 
Veteran's attorney and VA filed a Joint Motion for Remand (Joint 
Motion) to have the May 2009 Board decision vacated.  

The basis of the Joint Motion was that in denying an initial 
evaluation in excess of 50 percent for PTSD in May 2009, the 
Board's statement of reasons and bases was inadequate because it 
failed to consider the Court's holding in Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  ((See Joint Motion, pages (pgs.) 1, 
2)).  In a June 2010 Order, the Court granted the Joint Motion. 
The case has been returned to the Board for appellate 
consideration.  

As the Veteran is appealing the initial assignment of a 
disability rating for his service-connected PTSD, the issue has 
been framed as that listed on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In Mauerhan, the Court determined that while the list of symptoms 
under the rating criteria for mental disorders are meant to be 
examples of symptoms that would warrant a specified evaluation, 
they are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific evaluation.   

The Board has determined that a remand of the Veteran's initial 
rating claim for PTSD is warranted in order to afford him another 
VA psychiatric examination to determine its current severity with 
consideration of the Mauerhan ruling.  

The last VA examination of the Veteran's service-connected PTSD 
was in March 2005, which is more than five years ago.  Thus, 
further examination is required to obtain more contemporaneous 
medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1998) ("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination.").  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his service-
connected PTSD that is not evidenced by 
the current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently contained in the claims 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
file.

2. After a reasonable amount of time, or 
upon the Veteran's response, the RO/AMC 
will schedule the Veteran for a VA 
psychiatric examination by an 
appropriately-qualified physician to 
determine the severity of his service-
connected PTSD.  The following 
considerations will govern this 
examination:

a. The claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  In 
addition to the specific directive of 
addressing the evidence of record as noted 
below, the examiner must acknowledge 
receipt and review of the claims file, the 
medical records obtained and a copy of this 
remand.

b. All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. 

d. After conducting any necessary tests, 
should report a multi- axial diagnosis 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the Veteran's service-
connected PTSD results in social and 
occupational impairment.  All signs and 
symptoms of the service- connected PTSD 
should be reported in detail.  The multi- 
axial assessment should also include a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V Global Assessment of Functioning 
scores, with an explanation of the numeric 
code assigned.

3.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the initial evaluation claim on appeal in 
light of any additional evidence added to 
the record assembled for appellate review, 
to include consideration of stated ratings 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) and Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), as 
applicable.

If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development of his initial evaluation claim on 
appeal.  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition of the remanded issue.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board, however, takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his initial evaluation 
claim.  His cooperation in VA's efforts to develop this claim, 
including reporting for the scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for the scheduled psychiatric examination may 
result in the Board evaluating his initial evaluation claim on 
the evidence of record.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


